DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 recites the term “a temperature change unit that is configured to change a temperature of a temperature change area on a human or animal skin surface” in line 1-3. When referring to the specification, “temperature change unit” is seen as infrared ray irradiation units that irradiate the back of the person with infrared rays or heating units may also be heaters (see [0034]- [0036]).
Claim 1 recites the term “an induction unit that is configured to apply a stimulus to an induction area” in line 4. When referring to the specification, “induction unit” is seen as a light irradiation unit that irradiates the induction area with the visual stimulus, and a vibration unit that applies vibration to the induction area (see [0046] and [0066]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Timme et al. (US 2014/0303694). 
Regarding claim 1, Timme discloses a heating device comprising: a temperature change unit (fig.2; the mattress heater 30) that is configured to change a temperature of a temperature change area on a human or animal skin surface [0022]; an induction unit (fig.2; one or more radiant heaters 40) that is configured to apply a stimulus to an induction area [0022]; and a controller (fig.2; temperature controller 105), wherein the induction area is an area on the human or animal skin surface (fig.2), or an area that occupies a space that can be perspectively projected on the human or animal skin surface from a viewpoint of a person or an animal (fig.2), the induction area is an area that does not overlap with the temperature change area (fig.2), the induction unit is configured to apply at least one of a tactile stimulus and a visual stimulus to the induction area (radiant heaters 40 is configured to apply a visual stimulus to the induction area), the controller (see annotated figure below) is configured to execute a first control (see annotated figure below) for changing a temperature of at least a part of a first temperature change area of the temperature change area [0025] and a second control (see annotated figure below) for applying a stimulus to at least a part of a first induction area of the induction area [0048], and the second control is performed in accordance with the first control (the radiate heat control 125 is configured to function in accordance (unity) with temperature controller 105).

    PNG
    media_image1.png
    711
    620
    media_image1.png
    Greyscale

Regarding claim 4, Timme discloses the heating device according to claim 1, wherein a dermatome including the temperature change area is close to a dermatome including the induction area, and a dermatome positioned on a right half body and a dermatome positioned on a left half body belong to different dermatomes. According to the specification, dermatome is thought to be an area controlled by a sensory nerve extending from one spinal nerve root ([0069] of the instant application). The radiant heater 40 and heater 30 treat an induction area and temperature area respectively for the entire back and front side of the user so it may include a dermatome positioned on a right half body and a dermatome positioned on a left half body belong to different dermatomes. 
Regarding claim 5, Timme discloses the heating device according to claim 1, wherein the dermatome including the temperature change area is the same as or adjacent to the dermatome including the induction area, and the dermatome positioned on the right half body and the dermatome positioned on the left half body belong to different dermatomes. According to the specification, dermatome is thought to be an area controlled by a sensory nerve extending from one spinal nerve root ([0069] of the instant application). The radiant heater 40 and heater 30 treat an induction area and temperature area respectively for the entire back and front side of the user so it may include a dermatome positioned on a right half body and a dermatome positioned on a left half body belong to different dermatomes. 
Regarding claim 8, Timme discloses the heating device according to claim 1, wherein the temperature change unit is a heating unit (heater 30) that increases the temperature of the temperature change area, and the first control is a control for increasing the temperature of the temperature change area [0021].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Timme et al. (US 2014/0303694).
Regarding claim 6, Timme discloses control system is configured to selectively operate the system in a pre-programmed warm-up mode configured to gradually warm the patient in the patient environment according to a series of stepped skin temperature increases performed over a series of stepped time durations to achieve a goal skin temperature (abstract). Timme also discloses that the Each in the series of stepped skin temperature increases can be between about 0.1.degree. C. to 1.0.degree. C. Each in the series of stepped time durations can be at least about 2, 4, 6, 8, 10, 12, 15, 18, 20, 22, 25, 28, or 30 minutes. The system of Timme is further configured to set the duration and also temp increase (fig.4, see also [0036]). However, Timme does not disclose wherein the temperature change unit sets an absolute value of a temperature change speed of the temperature change area within a range of 0.1 0C / sec to 10 0C / sec and wherein a start timing of the second control is a timing after a start timing of the first control and before an end timing of the first control. It would have been obvious to one having ordinary skill in the art at the time the Application is effectively filed to have the desired temperature change speed including an absolute value of a temperature change speed of the temperature change area within a range of 0.1 0C / sec to 10 0C / sec and having starting time the overlaps with a second timing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 2-3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Timme does not disclose the temperature change unit includes a second temperature change unit that is configured to change a temperature of a second temperature change area of the temperature change area, the controller is configured to execute a third control for changing the temperature of the second temperature change area, a timing of the first control and a timing of the third control are different, and the second control is performed in accordance with the third control or wherein the induction unit includes a second induction unit that is configured to apply a stimulus to a second induction area of the induction area, the controller is configured to execute a fourth control for applying a stimulus to the second induction area, and the fourth control is performed in accordance with the first control or wherein pressure variation in a contact range before and after the temperature change in the temperature change area is less than a discrimination threshold of the person or animal.
The examiner failed to find prior art, neither alone, nor in combination, that discloses wherein the temperature change unit includes a second temperature change unit that is configured to change a temperature of a second temperature change area of the temperature change area, the controller is configured to execute a third control for changing the temperature of the second temperature change area, a timing of the first control and a timing of the third control are different, and the second control is performed in accordance with the third control or wherein the induction unit includes a second induction unit that is configured to apply a stimulus to a second induction area of the induction area, the controller is configured to execute a fourth control for applying a stimulus to the second induction area, and the fourth control is performed in accordance with the first control or wherein pressure variation in a contact range before and after the temperature change in the temperature change area is less than a discrimination threshold of the person or animal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794